Case 1:18-cv-00042-KJM Document 59 Filed 12/19/18 Page 1 of 9   PageID #: 1009




  COX FRICKE LLP
  A LIMITED LIABILITY LAW PARTNERSHIP

  JOACHIM P. COX                 7520-0
     jcox@cfhawaii.com
  RANDALL C. WHATTOFF            9487-0
     rwhattoff@cfhawaii.com
  KAMALA S. HAAKE                9515-0
     khaake@cfhawaii.com
  800 Bethel Street, Suite 600
  Honolulu, Hawai‘i 96813
  Telephone: (808) 585-9440
  Facsimile: (808) 275-3276

  Attorneys for Plaintiffs
  OHANA MILITARY COMMUNITIES, LLC and
  FOREST CITY RESIDENTIAL MANAGEMENT, LLC

                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I

 OHANA MILITARY COMMUNITIES,               CIVIL NO. 18-00042 KJM
 LLC and FOREST CITY RESIDENTIAL
 MANAGEMENT, LLC,                          STIPULATED PROTECTIVE
                                           ORDER
                   Plaintiffs,
                                           Trial Date: June 12, 2019
       vs.
                                           Judge: Hon. Kenneth J. Mansfield
 CARA BARBER,

                   Defendant.
Case 1:18-cv-00042-KJM Document 59 Filed 12/19/18 Page 2 of 9          PageID #: 1010




                     STIPULATED PROTECTIVE ORDER1

             In order to protect the confidentiality of confidential information

obtained by the parties in connection with this case, the parties hereby agree as

follows:

             1.    Any party or non-party may designate as “confidential” (by

stamping the relevant page or other otherwise set forth herein) any document or

response to discovery which that party or non-party considers in good faith to

contain information involving trade secrets, or confidential business or financial

information, subject to protection under the Federal Rules of Civil Procedure or

Hawai‘i law (“Confidential Information”). Where a document or response consists

of more than one page, the first page and each page on which confidential

information appears shall be so designated.

             2.    A party or non-party may designate information disclosed

during a deposition or in response to written discovery as “confidential” by so

indicating in said response or on the record at the deposition and requesting the

preparation of a separate transcript of such material. Additionally, a party or non-

party may designate in writing, within twenty (20) days after receipt of said

responses or of the deposition transcript for which the designation is proposed, that


1
 The form of this Stipulated Protective Order is taken from the Court’s Pretrial
Procedures in Civil Cases Before Magistrate Judges Barry M. Kurren and Kevin
S.C. Chang.
Case 1:18-cv-00042-KJM Document 59 Filed 12/19/18 Page 3 of 9            PageID #: 1011




specific pages of the transcript and/or specific responses be treated as

“confidential” information. Any other party may object to such proposal, in

writing or on the record. Upon such objection, the parties shall follow the

procedures described in paragraph 8 below. After any designation made according

to the procedure set forth in this paragraph, the designated documents or

information shall be treated according to the designation until the matter is

resolved according to the procedures described in paragraph 8 below, and counsel

for all parties shall be responsible for making all previously unmarked copies of

the designated material in their possession or control with the specified

designation.

               3.   All information produced or exchanged in the course of this

case (other than information that is publicly available) shall be used by the party or

parties to whom the information is produced solely for the purpose of this case.

               4.   Except with the prior written consent of other parties, or upon

prior order of this Court obtained upon notice to opposing counsel, Confidential

Information shall not be disclosed to any person other than:

                    (a)   counsel for the respective parties to this litigation,

including in-house counsel and co-counsel retained for this litigation;




                                          2
Case 1:18-cv-00042-KJM Document 59 Filed 12/19/18 Page 4 of 9          PageID #: 1012




                    (b)    employees of such counsel;

                    (c)    individual defendants, class representatives, any officer

or employee of a party, to the extent deemed necessary by Counsel for the

prosecution or defense of this litigation;

                    (d)    consultants or expert witnesses retained for the

prosecution or defense of this litigation, provided that each such person shall

execute a copy of the Certification annexed to this Order as Exhibit “A” (which

shall be retained by counsel to the party so disclosing the Confidential Information

and made available for inspection by opposing counsel during the pendency or

after the termination of the action only upon good cause shown and upon order of

the Court) before being shown or given any Confidential Information and provided

that if the party chooses a consultant or expert employed by Plaintiffs or one of

Plaintiffs’ competitors, the party shall notify the opposing party, or designating

nonparty, before disclosing any Confidential Information to that individual and

shall give the opposing party an opportunity to move for a protective order

preventing or limiting such disclosure;

                    (e)    any authors or recipients of the Confidential Information;

                    (f)    the Court, Court personnel, and court reporters; and




                                             3
Case 1:18-cv-00042-KJM Document 59 Filed 12/19/18 Page 5 of 9           PageID #: 1013




                    (g)    witnesses (other than persons described in paragraph

4(d)). A witness shall sign the Certification before being shown a confidential

document. Confidential Information may be disclosed to a witness who will not

sign the Certification only in a deposition at which the party who designated the

Confidential Information is represented or has been given notice that Confidential

Information shall be designated “Confidential” pursuant to paragraph 2 above.

Witnesses shown Confidential Information shall not be allowed to retain copies.

             5.     Any persons receiving Confidential Information shall not reveal

or discuss such information to or with any person who is not entitled to receive

such information, except as set forth herein.

             6.     No party or non-party shall file or submit for filing as part of

the court record any documents under seal without first obtaining leave of court.

Notwithstanding any agreement among the parties, the party seeking to file a paper

under seal bears the burden of overcoming the presumption in favor of public

access to papers filed in court.

             7.     A party may designate as “Confidential” documents or

discovery materials produced by a non-party by providing written notice to all

parties of the relevant document numbers or other identification within thirty (30)

days after receiving such documents or discovery materials. Any party or non-

party may voluntarily disclose to others without restriction any information




                                           4
Case 1:18-cv-00042-KJM Document 59 Filed 12/19/18 Page 6 of 9            PageID #: 1014




designated by that party or non-party as confidential, although a document may

lose its confidential status if it is made public.

              8.     If a party contends that any material is not entitled to

confidential treatment, such party may at any time give written notice to the party

or non-party who designated the material. The party or non-party who designated

the material shall have twenty-five (25) days from the receipt of such written

notice to apply to the Court for an order designating the material as confidential.

The party or non-party seeking the order has the burden of establishing that the

document is entitled to protection.

              9.     Notwithstanding any challenge to the designation of material as

Confidential Information, all documents shall be treated as such and shall be

subject to the provisions hereof unless and until one of the following occurs:

                     (a)    the party or non-party claims that the material is

Confidential Information withdraws such designation in writing; or

                     (b)    the party or non-party who claims that the material is

Confidential Information fails to apply to the Court for an order designating the

material confidential within the time period specified above after receipt of a

written challenge to such designation; or




                                            5
Case 1:18-cv-00042-KJM Document 59 Filed 12/19/18 Page 7 of 9            PageID #: 1015




                    (c)    the Court rules the material is not confidential.

              10.   All provisions of this Order restricting the communication or

use of Confidential Information shall continue to be binding after the conclusion of

this action, unless otherwise agreed or ordered. Upon conclusion of the litigation,

a party in the possession of Confidential Information, other than that which is

contained in pleadings, correspondence, and deposition transcripts, shall either (a)

return such documents no later than thirty (30) days after conclusion of this action

to counsel for the party or non-party who provided such information, or (b) destroy

such documents within the time period upon consent of the party who provided the

information and certify in writing within thirty (30) days that the documents have

been destroyed.

              11.   The terms of this Order do not preclude, limit, restrict, or

otherwise apply to the use of documents at trial.

              12.   Nothing herein shall be deemed to waive any applicable

privilege or work product protection, or to affect the ability of a party to seek relief

for an inadvertent disclosure of material protected by privilege or work product

protection.

              13.   Any witness or other person, firm or entity from which

discovery is sought may be informed of and may obtain the protection of this




                                           6
Case 1:18-cv-00042-KJM Document 59 Filed 12/19/18 Page 8 of 9          PageID #: 1016




Order by written advice to the parties’ respective counsel or by oral advice at the

time of any deposition or similar proceeding.


             DATED: Honolulu, Hawai‘i, December 14, 2018.


                                      /s/Randall C. Whattoff
                                      JOACHIM P. COX
                                      RANDALL C. WHATTOFF
                                      KAMALA S. HAAKE
                                      Attorneys for Plaintiffs
                                      OHANA MILITARY COMMUNITIES, LLC
                                      and FOREST CITY RESIDENTIAL
                                      MANAGEMENT, LLC

             DATED: Honolulu, Hawai‘i, December 14, 2018.


                                      /s/P. Kyle Smith
                                      P. KYLE SMITH
                                      TERRANCE M. REVERE
                                      BRADFORD F. K. BLISS
                                      Attorneys for Defendant
                                      CARA BARBER

APPROVED AND SO ORDERED.

Dated: Honolulu, Hawaii, December 17, 2018.




                              Kenneth J. Mansfield
                              United States Magistrate Judge



Stipulated Protective Order
Ohana Military Communities, LLC, et al. v. Cara Barber, Civ No 18-00042 KJM,
United States District Court for the District of Hawai῾i



                                           7
Case 1:18-cv-00042-KJM Document 59 Filed 12/19/18 Page 9 of 9           PageID #: 1017




                                CERTIFICATION
             I hereby certify my understanding that Confidential Information is
being provided to me pursuant to the terms and restrictions of the Protective Order
dated __________________, in Ohana Military Communities, LLC, et al. v. Cara
Barber, Civ No 18-00042 KJM, United States District Court, District of Hawaii. I
have been given a copy of that Order and read it. I agree to be bound by the Order.
I will not reveal the Confidential Information to anyone, except as allowed by the
Order. I will maintain all such Confidential Information – including copies, notes,
or other transcriptions made therefrom – in a secure manner to prevent
unauthorized access to it. No later than thirty (30) days after the conclusion of this
action, I will return the Confidential Information – including copies, notes or other
transcriptions made therefrom – to the counsel who provided me with the
Confidential Information. I hereby consent to the jurisdiction of the United States
District Court for the purpose of enforcing the Protective Order.
             DATED:       ____________________________.

                                        _______________________________
                                                            Signature



                                        _______________________________
                                                           Print Name




                                   EXHIBIT A
